DETAILED ACTION

Withdrawn Rejections
	The 35 U.S.C. 102(a)(1) rejection of claims 1-4 as being anticipated by Smith et al. of record in the previous Office Action mailed on 2/4/2021 has been withdrawn due to the Applicant’s amendment filed on 4/30/2021.
The 35 U.S.C. 102(a)(1) rejection of claims 1-5 as being anticipated by Oshima et al. of record in the previous Office Action mailed on 2/4/2021 has been withdrawn due to the Applicant’s amendment filed on 4/30/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (CN205902241).
Gao discloses a decorative film (Figs. 10-12 and 15-17), comprising a colored polymer film layer (colored layer 42), and a micro-structure layer (layer 32) disposed on one surface of the colored polymer film layer, wherein the micro-structure layer comprises a plurality of colored polymer micro-structures (micro-structures 31), wherein the plurality of colored polymer micro-structures are a plurality of convex and/or concave structures (Figs. 15-17, micro-
Regarding claim 3, Gao discloses the colored polymer micro-structures (micro-structures 31) and the colored polymer film layer (layer 42) being integrally provided (Figs. 15-17).
Regarding claim 4, Gao discloses a substrate layer (Figs. 15-17, substrate 30) provided on another surface of the colored polymer film layer (layer 42) opposite to the micro-structure layer (layer 32).
Regarding claim 5, Gao discloses the substrate layer (layer 30) being a transparent layer (paragraph [0093]).
Regarding claim 6, Gao discloses the micro-structure layer (Figs. 10-12 and 15-16, micro-structure layer 31 and 32) being covered with a reflective layer (reflective layer 41).
Regarding claim 7, Gao discloses the reflective layer being a metal layer (paragraph [0097]).
Regarding claim 8, Gao discloses the reflective layer (layer 41) being covered with a coloring layer (Figs. 10-12, color layer 42).
Regarding claim 9, Gao discloses the coloring layer is a colored ink layer (paragraph [0088]).
Regarding claim 10, Gao discloses a reflective layer (Fig. 10, layer 41) being provided between the substrate layer (layer 30) and the colored polymer film layer (layer 42).
Regarding claim 11, Gao discloses a coloring layer (Figs. 15-16, coloring layer 42) being provided between the reflective layer (layer 41) and the substrate layer (layer 30).
. 

Response to Arguments
Applicant's arguments filed 4/30/2021 with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-13 as being anticipated by Gao have been fully considered but they are not persuasive.
Applicant argues that “Gao is silent on a decorative film comprising a micro/nano-structure layer (graphic structure layer) which comprises a plurality of colored polymer micro/nano-structures” and “Gao teaches that the micro-structures are included in the sub-graphic blocks of the graphic structure layer of the decorative film, while the coloring layer is an additional layer different from the graphic structure layer for color presentation, but would not be motivated to include colored polymer micro/nano-structures in the graphic structure layer”.
This argument is not deemed persuasive. As shown in the Figures 10-12, Gao teaches a decorative film comprising a colored polymer film layer (layer 42) and a micro/nano-structure layer (layer 31) disposed on one surface of the colored polymer film layer (layer 42), wherein the micro/nano-structure layer comprises a plurality of colored polymer micro/nano-structures, since the micro/nano-structures of the micro/nano-structure layer are covered with a reflective layer (layer 41) and a colored polymer layer (layer 42) and therefore are colored. Accordingly, Gao teaches a decorative film comprising a micro/nano-structure layer which comprises a plurality of colored polymer micro/nano-structures, as recited in independent claim 1. Thus, claim 1 is anticipated by Gao, and claims 3-11 and 13, which depend from claim 1, are also anticipated by Gao. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781